Case: 13-11472    Date Filed: 09/30/2013   Page: 1 of 4


                                                      [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11472
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-00497-MHS



RONALD E. GOVAN,

                                                      Plaintiff - Appellant,

                                   versus

PENSIONS ANNUITIES & SETTLEMENTS LLC,
PENSION LOANS LLC,
CASH FLOW INVESTMENT PARTNERS LLC,
CFIP, LLC,
LUMPSUM-SETTLEMENTS.COM,
SCOTT KOHN, et al.,

                                                      Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 30, 2013)

Before HULL, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-11472    Date Filed: 09/30/2013   Page: 2 of 4


      Ronald Govan, proceeding pro se, appeals the district court’s dismissal of

his complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon

which relief may be granted. Because an amended complaint might state a claim

under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.

§ 1962, the district court erred by dismissing Govan’s complaint without first

granting leave to amend. Therefore, we vacate the dismissal and remand with

instructions that the court grant Govan leave to amend his complaint.

      Govan alleged that Pensions, Annuities & Settlements, LLC (“PAS”),

conspiring with the other defendants, submitted a forged form to the United States

Office of Personnel Management, which managed his life insurance policy,

indicating that he had assigned his entire life insurance policy to PAS. Govan

claimed he assigned only a portion of the policy to PAS. Govan grounded his

complaint on criminal statutes, including 18 U.S.C. §§ 1341 (mail fraud) and 1343

(wire fraud). Because Govan was proceeding in forma pauperis, the district court

sua sponte reviewed his complaint under § 1915(e) and found it did not state a

claim because the criminal statutes on which he relied did not provide a private

right of action. The district court refused to grant Govan leave to amend because it

found any amendment would be futile. Therefore, the court dismissed the

complaint with prejudice. This is Govan’s appeal.




                                         2
              Case: 13-11472      Date Filed: 09/30/2013   Page: 3 of 4


      We review de novo a dismissal under § 1915(e)(2)(B)(ii), viewing the

allegations in the complaint as true. Mitchell v. Farcass, 112 F.3d 1483, 1490

(11th Cir. 1997). “Ordinarily, a party must be given at least one opportunity to

amend before the district court dismisses the complaint.” Corsello v. Lincare, Inc.,

428 F.3d 1008, 1014 (11th Cir. 2005). A district court need not grant leave to

amend where amendment would be futile. Cockrell v. Sparks, 510 F.3d 1307,

1310 (11th Cir. 2007). We review the district court’s futility determination de

novo. Id. “Pro se pleadings are held to a less stringent standard . . . and will,

therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

      Govan argues that the district court should have granted him leave to amend

his complaint before dismissing it with prejudice because he could have pleaded a

RICO claim. We agree. “[I]n order to establish a federal civil RICO violation

under § 1962(c), the plaintiff[] must satisfy four elements of proof: (1) conduct (2)

of an enterprise (3) through a pattern (4) of racketeering activity.” Williams v.

Mohawk Indus., Inc., 465 F.3d 1277, 1282 (11th Cir. 2006) (internal quotation

marks omitted). In addition, a RICO plaintiff “must show (1) the requisite injury

to business or property, and (2) that such injury was by reason of the substantive

RICO violation.” Id. at 1283 (internal quotation marks omitted).




                                           3
              Case: 13-11472     Date Filed: 09/30/2013    Page: 4 of 4


      Govan alleged that PAS, as part of a conspiracy with the other defendants,

engaged in fraud to deprive him of his life insurance policy, and in so doing

committed acts of racketeering activity, including wire and mail fraud. See 18

U.S.C. § 1961(1)(B). And Govan argues that the conspiracy’s pattern of

racketeering is ongoing and affects many other individuals. In our view, Govan

could plead facts in an amended complaint to establish that the defendants, acting

as an enterprise, engaged in a pattern of racketeering activity that caused injury to

Govan’s property. See Williams, 465 F.3d at 1282. Because a more carefully

drafted complaint might state a claim under RICO, Govan must be granted leave to

amend. See Corsello, 428 F.3d at 1014; see also Bank v. Pitt, 928 F.2d 1108, 1112

(11th Cir. 1991), overruled in part as applicable to counseled complaints, by

Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n.1 (11th Cir.

2002) (en banc). However, we expressly have no opinion as to whether Govan

will ultimately be able to state a RICO claim. We can say only the record at this

early juncture has not established the requisite futility requirement.

      We accordingly vacate the district court’s dismissal and remand with

instructions that Govan be permitted to file an amended complaint.

      VACATED AND REMANDED.




                                           4